Case 1:10-cv-06950-AT-RWL Document 666 Filed 02/11/19 Page 1 of 3
Case 1:10-cv-06950-AT-RWL Document 665 Filed 02/08/19 Page 1 of 3

 

 

USDC SDNY

 

 

 

 

 

‘ DOCUMENT i]
UNITED STATES DISTRICT COURT! bc} RONECALLY FILED
SOUTHERN DISTRICT OF NEW YORK , ys

a ee
SPATE PILED: g-JJ-) 9
Us

H. CRISTINA CHEN-OSTER; SHANNA

ORLICH; ALLISON GAMBA; and MARY

DE LUIS, on behalf of themselves and all

others similarly situated, No. 10-CV-6950-AT-RWL

Plaintiffs,
-against-

GOLDMAN, SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,

Defendants.

 

 

JOINT STIPULATION AND PROPOSED

 

WHEREAS, Defendants previously produced PeopleSoft database files, including
employee ID numbers, for certain employees of Goldman, Sachs & Co. LLC (“Goldman Sachs’)
(the “Employee Data”):

WHEREAS, Plaintiffs have sought to obtain “employee name” field data for “each and
every employee ID number included in all PeopleSoft database files produced during the
litigation,” including male employees of Goldman Sachs (the “Employee Name Field”);

WHEREAS, Defendants previously produced the Employee Name Field for female
Associates and Vice Presidents;

WHEREAS, Goldman Sachs produced the Employee Data as Attorneys’ Eyes Only
under the Protective Order and Confidentiality Agreement governing this matter (ECF No. 51)

(the “Protective Order’):

1684909 3
Case 1:10-cv-06950-AT-RWL Document 666 Filed 02/11/19 Page 2 of 3
Case 1:10-cv-06950-AT-RWL Document 665 Filed 02/08/19 Page 2 of 3

WHEREAS, the parties met and conferred and reached agreement that, without
conceding the relevance of the requested data, Defendants will produce the Employee Name

Field Plaintiffs seek subject to additional privacy protections set forth below.

IT IS HEREBY STIPULATED, AGREED AND ORDERED as follows:

1. The parties agree that the Employee Data is designated and will continue
to be treated as Attorneys’ Eyes Only under the Protective Order, and that Goldman Sachs’
production of the Employee Name Field also will be designated and treated as Attorneys’ Eyes
Only under the Protective Order.

2. The parties agree to redact and/or use employee ID numbers in lieu of
names in documents filed publicly with the Court referencing the Employee Data where an
individual’s name or an individual’s Employee Data is identified, subject to Paragraph 4 below.

3. The parties agree to redact any Employee Data, including the Employee
Name Field where relevant, included in any document filed with the Court. Plaintiffs agree not
to seek to unseal any such information, and not to oppose any request by Defendants to keep this
information redacted in any document filed with the Court, subject to Paragraph 4 below.

4. The parties reserve all rights as to the use at trial of employee names, the
Employee Data, or the Employee Name Field produced pursuant to this Stipulation.

5. Defendants will produce to Plaintiffs the Employee Name Field (together
with Unique Employee IDs to connect the two datasets) within five (5) business days of the

execution of this Stipulation.

1684909.3 2
Case 1:10-cv-06950-AT-RWL Document 666 Filed 02/11/19 Page 3 of 3
Case 1:10-cv-06950-AT-RWL Document 665 Filed 02/08/19 Page 3 of 3

Dated: February 8, 2019
By: /s/ Ann-Elizabeth Ostrager
Attorneys for Defendants

SULLIVAN & CROMWELL LLP
Robert J. Giuffra, Jr.

Theodore O. Rogers, Jr.

Sharon L. Nelles

Ann-Elizabeth Ostrager

Hilary M. Williams

Joshua S. Levy

125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000

SULLIVAN & CROMWELL LLP
Amanda Flug Davidoff

1700 New York Avenue, N.W., Suite 700
Washington, D.C. 20006

Telephone: (202) 956-7500

PAUL HASTINGS LLP

Barbara B. Brown (admitted pro hac vice)
Carson H. Sullivan (admitted pro hac vice)
875 15th Street, N.W.

Washington, D.C. 20005

Telephone: (202) 551-1700

PAUL HASTINGS LLP
Patrick W. Shea

200 Park Avenue

New York, New York 10166
Telephone: (212) 318-6405

So LY

a , nt
By: //]
HON. ROBERT W. LEHRBURGER

Dated: New York, New York
February j/ , 2019

1684909 3

By: /s/ Kelly M. Dermody
Attorneys for Plaintiffs and the Certified Class

LIEFF, CABRASER, HETIMANN &
BERNSTEIN, LLP

Kelly M. Dermody (admitted pro hac vice)

Anne B. Shaver (admitted pro hac vice)

Michelle A. Lamy (admitted pro hac vice)

275 Battery Street, 29th Floor

San Francisco, CA 94111-3339

Telephone: (415) 956-1000

LIEFF, CABRASER, HEIMANN &
BERNSTEIN, LLP

Rachel Geman

250 Hudson St., 8th Floor

New York, New York 10013

Telephone: (212) 355-9500

OUTTEN & GOLDEN LLP
Adam T. Klein

Cara E. Greene

Melissa L. Stewart

3 Park Avenue, 29th Floor
New York, New York 10016
Telephone: (212) 245-1000
